DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on November 21, 2022 have been fully considered.  The amendments are successful in overcoming the 35 USC 112a and 35 USC 112b rejections which are withdrawn.
4.	The amendments are not sufficient to overcome the 35 USC 102 rejection which is maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected under 35 USC 102(a)(1) as being anticipated by CN 109481438.  The reference teaches a compound that is within the scope of the claims.  The reference has a date of March 19, 2019 which antedates the present claims having an effective filing date of April 4, 2019.  Applicants have, in response to this rejection, submitted a translation of the foreign application dated April 9, 2018.  This document was considered, however, it was not found to support the claimed genus sufficiently such that the earlier date can be granted.  Specifically, the presently claimed genus excludes certain compounds with a proviso.  However, this proviso is not found in the priority application. 
	For this reason, the 35 USC 102 rejection still applies against the amended claims.  This ground of rejection is maintained.
5.	A new ground of rejection is set forth in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 11 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The original claims and disclosure sets forth the genus which has 
    PNG
    media_image1.png
    80
    666
    media_image1.png
    Greyscale
.  Applicants have amended the claims to recite X6 is C or N.  However, the embodiment for X6 is C is not described in the original disclosure, which states X6 is N, O, or S.  
It is noted that the priority document describes 
    PNG
    media_image2.png
    109
    583
    media_image2.png
    Greyscale
.  However, the priority document does not describe a genus that is limited by the proviso that is now being claimed.
For the reasons described above, the present claims do not present a genus that was described in the original disclosure.  Therefore, the claims are rejected under 35 USC 112a.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626